CHARLES J. SCHUCK, Judge.
Claimant Evan Kolar seeks reimbursement in the sum of $90.43, which amount he was obliged to pay for damages to his car, caused by the tail gate of a truck operated by the state road commission swinging over and against the car of claimant, and causing considerable damage to the various parts of claimant’s car. It appears that the said tail gate on the state road truck dropped off or became loose from the hooks to which it was fastened, and thereby swung into the path of the claimant’s car, causing the damage in question. No negligence is found on the part of the claimant.
The state road commission does not contest the claimant’s right to an award in the said amount, but concurs in the award for that amount; and the claim is approved by the assistant attorney general as one that should be paid. We have carefully considered the case upon the record submitted and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of ninety dollars, forty-three cents ($90.43).